MORROW, P. J.
The offense is assault with intent to murder; punishment fixed at confinement in the penitentiary for a period of two years.
The evidence, without controversy, shows that the appellant, using a pistol, shot Fina Gaetano, the person named in the indictinent.
Appellant testified, justifying his act upon the ground that Gaetano was armed with a knife, and was about to use it against the appellant. The state’s theory to the contrary was supported by several.eyewitnesses. Whether this was true was for the jury to determine.
We have discerned no fault in the charge of the court, and find no exceptions reserved to it at the time of the trial. Some special charges were requested and refused. To authorize their consideration, the law requires that they be presented to the trial judge before he gives his charge to the jury, and that, if refused, exception shall be taken thereto. The record does not show that either of these things was done. See Nichols v. State, 91 Tex. Cr. R. 277, 238 S. W. 232; Barrios v. State, 83 Tex. Cr. R. 548, 204 S. W. 326.
There is no bill of exception complaining of the ruling of the trial court in the admission or rejection of evidence. No error is found in the record. The evidence. supports the verdict. The judgment is affirmed.